Citation Nr: 0600539	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for low back disability, 
described for rating purposes as ankylosing spondylitis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1977 to 
December 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in March 2004, and a 
substantive appeal was received in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is service connected for ankylosing spondylitis 
of the low back.  The veteran was afforded a VA examination 
in September 2002.  The examination report stated that the 
impression was ankylosing spondylitis by history with 
constant low grade pain and decreased active range of motion.  
However, private treatment records dated March 2003 to 
October 2003 showed an assessment of  degenerative disc 
disease of the lumbar spine for which the veteran is not 
service connected.  Thus, the Board finds that an examination 
is necessary to determine which of the veteran's low back 
symptoms are related to the veteran's service connected 
ankylosing spondylitis as opposed to the veteran's non-
service connected degenerative disc disease.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the extent of the veteran's 
current low back disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  All 
chronic back disorders found to be 
present should be clearly reported. After 
reviewing the claims file and examining 
the veteran, the examiner should respond 
to the following:

     a)  Describe the current back 
symptoms that are exclusively due to the 
veteran's service-connected ankylosing 
spondylitis.  If the examiner is unable 
to determine which symptoms are 
exclusively related to ankylosing 
spondylitis, it should be so stated in 
the examination report

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any other current low back 
disability, including degenerative disc 
disease, is proximately due to, or caused 
by, the veteran's service-connected 
ankylosing spondylitis?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any other current low back 
disability, including degenerative disc 
disease, has been aggravated by the 
veteran's service-connected ankylosing 
spondylitis?  

2.  Thereafter, the RO should review the 
expanded record and determine if an 
increased rating for the veteran's 
service-connected low back disability is 
warranted.  If the VA examination reveals 
any secondary relationship between the 
service-connected disability and any 
other back disorder, the RO should take 
appropriate rating action.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

